Opinion issued January 9, 2014.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-13-00292-CV
                          ———————————
                    TRAVIS DICKINSHEETS, Appellant
                                      V.
      GULF COPPER SHIP REPAIR, INC., GULF COPPER &
   MANUFACTURING CORPORATION, AMERICAN EQUITY RISK
        SERVICES, LLC AND DONNY AMAYA, Appellees



                  On Appeal from the 172nd District Court
                          Jefferson County, Texas
                     Trial Court Case No. E-191,976-A



                        MEMORANDUM OPINION

      Appellant, Travis Dickinsheets, has filed a motion to dismiss the appeal.

Although the motion does not contain a certificate of conference, it contains a
certificate of service and has been on file with the Court for more than ten days.

See TEX. R. APP. P. 10.1(a)(5),10.3(a)(2). Appellees have not responded or

otherwise expressed opposition to the motion. No opinion has issued. See TEX. R.

APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                        2